Citation Nr: 0600531	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran provided testimony in support of his appeal at a 
hearing before a Hearing Officer at the RO in March 2004.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's right knee is manifested by limitation of 
motion; extension is not limited to more than 15 degrees and 
flexion is not limited to less than 45 degrees; neither 
locking, instability, nor of the right knee is present. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in June 
2002, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the RO has obtained available 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was initially awarded service-connection for a 
right knee disability in a November 1969 rating decision at a 
noncompensable rate.  Ultimately, the rating was increased to 
30 percent in a rating decision of June 1999.  The current 
claim for an increased rating was received in March 2002.  

Treatment records from the VA Medical Center in Brentwood, 
New Hampshire primarily relate to treatment for hypertension, 
but do note that the veteran reported experiencing occasional 
right knee pain in May 2002.  

In response to his claim, the veteran was afforded a VA 
examination in July 2002.   The examiner noted that the 
veteran's knee had gone untreated for several years.  The 
veteran stated that he experienced repeated effusion in his 
knee with acute episodes occurring every two to three weeks 
and lasting several days.  He also stated that prolonged 
walking or other strenuous activities would cause flare-ups 
and swelling.  At the time of his examination, the veteran 
was not currently working.  He had worked in construction and 
had been switched to an office position when his knee made it 
difficult to climb ladders, but when the company reorganized 
he was laid off.   

Examination of the right knee revealed mild effusion, some 
suprapatellar chronic synovitis, and palpable mediofemoral 
condylar spurs.  The examiner noted a slight valgus deformity 
at the level of the knee measuring approximately 5 degrees.  
The veteran was noted to have pain in the medial aspect of 
the knee upon compression of the joint.  Extension was 
measured to 12 degrees and flexion to 115 degrees.  The 
examiner stated that during flare-ups, it was reasonable for 
flexion to measure to 90 degrees with extension remaining at 
12 degrees.  X-rays revealed narrowing of the medial 
compartment consistent with degenerative joint disease.  The 
diagnosis was post-traumatic arthritis of the right knee with 
medial compartment narrowing.  

In his July 2003 Notice of Disagreement, the veteran stated 
that he experienced constant right knee pain and was unable 
to walk up and down stairs without pronounced swelling.  He 
also stated that he was fitted for a knee brace at the 
Manchester VAMC which made it difficult to climb ladders and 
therefore he could not wear it.  Similarly, at his March 2004 
hearing before a Hearing Officer at the RO, the veteran 
stated the brace made climbing ladders and stairs dangerous 
and inhibited his performance at his job.  He also stated 
because of his right knee pain he was unable to work a full 
day and was unable to ski or ice skate.  

Also of record is a consultation report from Dr. Robert Bear 
of Access Sports Medicine and Orthopaedics.  Dr. Bear 
examined the veteran in November 2003 and diagnosed him with 
severe bilateral osteoarthritis of the knees, right side 
symptomatic.  Dr. Bear noted varus deformity of the right 
knee and a slight antalgic gait favoring the right side.  
Examination of the right knee showed effusion with flexion 
measured to 110 degrees and extension to 2 degrees.  There 
was no lateral joint line tenderness, but central and 
anterior medial joint line tenderness was noted.  The veteran 
also had tenderness on palpitation of the medial facet of the 
patella and pain with patellar compression and quadriceps 
contraction.  Anterior drawer and Lachman' s tests were 
negative.  Dr. Bear recommended a complete right knee 
arthroplasty.  

The veteran underwent a second VA examination in May 2004.  
The veteran stated that his right knee condition had 
deteriorated since his prior VA examination and he was in 
constant pain with continuous swelling of his right knee.  He 
stated that there was no locking of the knee or real giving 
way.  The examiner observed obvious fatigability and a lack 
of endurance.  The examiner also observed an obviously 
abnormal and antalgic gait along with slight instability on 
ambulation.  Extension was measured to 15 degrees and flexion 
to 100 degrees with pain beginning at 90 degrees.  With 
repetitive flexion and extension of the right knee, there 
were definite pain present and obvious fatigability.  
However, the examiner observed there was no anterior, medial, 
or posterior instability but definite grating was felt on 
flexion and extension.  The diagnosis was degenerative joint 
disease of the right knee with marked limitation of motion, 
pain, and fatigability.  During flare-ups, which the veteran 
reported occurred twice a week and lasted for two days, the 
examiner opined the veteran would lose at least 20-30 degrees 
of flexion and experience further loss of function.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Analysis

The medical evidence is uniformly negative for the presence 
of recurrent subluxation.  The medical evidence of record, 
with the exception of the report of May 2004 VA examination, 
is also negative for evidence of instability.  Although the 
May 2004 VA examination report notes that the veteran's right 
knee appeared to be slightly unstable on ambulation, it also 
indicates that the veteran reported that he experienced no 
real giving way of the knee and that the examination 
disclosed no anterior, medial or posterior instability.  
Therefore, in the Board's opinion, the preponderance of the 
evidence demonstrates that there is no instability or 
subluxation of the right knee.

The record reflects the veteran has limited motion of his 
right knee.  The greatest degree of limitation of motion was 
demonstrated on the May 2004 VA examination.  At that time, 
extension was limited to 15 degrees and flexion was limited 
to 100 degrees, with pain beginning at 90 degrees.  With 
respect to the DeLuca factors, the  examiner estimated that 
flexion of the right knee would be reduced by at least 20 to 
30 degrees during a flare up.  He did not state that there 
would be any additional loss of extension.  Limitation of 
extension to 15 degrees warrants a 20 percent rating under 
the schedular criteria.  Limitation of flexion to less than 
45 degrees is required for more than a 10 percent evaluation 
under Diagnostic Code 5260.  The evidence clearly 
demonstrates that the veteran does not have limitation of 
flexion to this degree.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.



ORDER

An increased rating for a right knee disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


